DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after August 5th, 2021 has been entered. Claims
1-27 were pending. Claims 1, 9, 12, 14, 19, 22, 25, and 27 have been amended. Claims 8 and 21 have been canceled. New claims 28 and 29 have been respectfully entered. Thus, claims 1-7, 9-20, and 22-29 are currently pending. Applicant’s amendment to the specification and drawings have remedied the objections set forth in the Non-Final Action mailed May 5th, 2021.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 line 8 recites “receiving a second indication a respective modification”, but should recite “receiving a second indication of a respective modification”.
Appropriate correction is required.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “storing, in association with each of the plurality of heart position states, the respective modification of at least one of the anti-tachyarrhythmia shock therapy parameters” in lines 11-12; it is unclear if this is a different “at least one of the anti-tachyarrhythmia shock therapy parameters” or the same as stated in line 9. In order to advance prosecution, examiner considers the limitation to refer to the same at least one of the anti-tachyarrhythmia.
Claims 2-13 and 28 inherit the same deficiency. 
Claim 27 recites “the patient” in line 5, there is insufficient antecedent basis for this limitation in the claim.    
Claim Rejections - 35 USC § 103
The text of those sections of 35, U.S. Code not included in this action can be found in a prior office action. 
Claims 1-4, 6, 7, 14, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Degroot et al. (US Patent Publication 2007/0179539 A1) herein after Degroot in view of Sanghera et al. (US Publication 2016/0144192 A1) herein after Sanghera.
Regarding claims 1 and 14, Degroot teaches a method/medical device system comprising: a plurality of electrodes (Para [0013] “distal electrode coil 24 and distal sensing electrode 26” and fig. 1) for delivering the anti-tachyarrhythmia shock therapy (Para [0020] “The CV shock energy and capacitor charge voltages are generally intermediate to those supplied by ICDs having at least one CV electrode in contact with the heart and most automatic external defibrillators (AEDs) having CV electrodes in contact with the ski”); receiving a first indication of a respective value for each of a plurality of anti-tachyarrhythmia shock therapy parameters (Para [0031] “Sensor processing block 194 provides a posture signal from posture sensor 195 to microprocessor 142 and/or control circuit 144 corresponding to either a substantially horizontal position, such as a prone, supine or lateral position, or a substantially upright position, such as a standing or sitting position”) ; storing, in a memory of a medical device system (fig. 2 step 210: determine patient posture and step 212 store posture data), a respective value for each of a plurality of parameters for at least one of anti-tachyarrhythmia shock therapy or cardiac sensing, storing, in association with each of the plurality of heart position states, the respective modification of at least one of the plurality of parameters (Para [0041] “SubQ ICD 14 stores the patient posture detected during a corresponding tachycardia episode. SubQ ICD 14 may generate a marker channel signal indicating detection of a substantially horizontal or upright posture during detection of a tachycardia episode” and Para [0032] “For example, the patient posture may be monitored continuously with the detection criteria set according to the determined patient posture. If the patient is determined to be in a substantially horizontal position, the tachycardia and/or fibrillation NID may be set to a higher number, allowing SubQ ICD 14 more time to accurately detect the heart rhythm, effectively delaying a programmed shock therapy. If the patient is determined to be in a substantially upright position (e.g., sitting or standing), more aggressive detection criteria are used, such as a lower NID, to allow quicker detection of a tachycardia/fibrillation and subsequently a quicker therapy response”); receiving a second indication of a respective modification, in association with each of a plurality of heart position states, of at least one of the anti-tachyarrhythmia shock therapy parameters (fig. 4 depicts the receiving of posture parameters, which correspond to the heart position. The steps include delaying shock time/delivering ATP depending on the adjusted criteria and detection of posture change), and by processing circuitry of the medical device system: determining, using sensing circuitry, a current one of the plurality of heart position states of a patient (Para [0031] “Sensor processing block 194 provides a posture signal from posture sensor 195 to microprocessor 142 and/or control circuit 144 corresponding to either a substantially horizontal position, such as a prone, supine or lateral position, or a substantially upright position, such as a standing or sitting position”); modifying, based at least in part on the determination of the current heart position state, the at least parameter value according to the modification associated with the current heart position state stored in memory (Para [0032] “the tachycardia/fibrillation detection criteria, such as the NID, may be adjusted based on feedback from posture sensor 195. When microprocessor 142 determines that the patient is in a substantially horizontal position, the detection criteria may be adjusted in a way that effectively increases the time required to detect a tachycardia, thereby delaying a shock therapy that is programmed to respond to the detected tachycardia”); and controlling at least one of the delivery of the anti-tachyarrhythmia shock therapy to the patient or the cardiac sensing via the plurality of electrodes according to the modified at least one parameter value (Para [0031] “Control circuit 144 controls the delivery of a programmed CV/DF shock in response to a posture signal received from the posture sensor 195” and Para [0013] “distal electrode coil 24 and distal sensing electrode 26”), but does not explicitly teach wherein the at least one anti-tachyarrhythmia shock therapy parameter value comprises at least one of modifying an anti-tachyarrhythmia shock magnitude, modifying a sensing vector, or modifying a shock vector.
However, in a similar posture sensing and pacing system, Sanghera discloses, wherein the at least one anti-tachyarrhythmia shock therapy parameter value comprises at least one of modifying an anti-tachyarrhythmia shock magnitude, modifying a sensing vector, or modifying a shock vector (Para [0186] “The sensing characteristics of a patient can change over time, or can change based on a patient's posture, a multi-pole lead permits the implantable medical device facilitate monitoring a patient's state through multiple sensing devices…For example, should one particular vector be ineffective at treating a particular arrhythmia, the implantable medical device, or pulse generator, can be configured to switch vectors between 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Degroot to further include wherein the at least one anti-tachyarrhythmia shock therapy parameter value comprises at least one of modifying an anti-tachyarrhythmia shock magnitude, modifying a sensing vector, or modifying a shock vector as disclosed by Sanghera as a way to change vector if one vector is determined to be ineffective thereby providing a more effective sensing/pacing capability (Sanghera Para [0186]). 
Regarding claims 2 and 15, Degroot further teaches wherein controlling the at least one of the delivery of the anti- tachyarrhythmia shock therapy or the cardiac sensing according to the modified at least one parameter value comprises controlling therapy delivery circuitry of the medical device system (fig. 3 control circuit 144) to deliver the anti-tachyarrhythmia shock therapy according to the modified at least one parameter value (Para [0034] “a shock therapy is needed in response to a tachycardia detection, high voltage capacitors 156, 158, 160, and 162 are charged to a pre-programmed voltage level by a high-voltage charging circuit 164”).
Regarding claims 4 and 17, Degroot further teaches wherein the plurality of heart position states comprises a plurality of postures of the patient
Regarding claims 6 and 19, Degroot further teaches wherein modifying the at least one parameter value comprises modifying a tachyarrhythmia detection parameter (Para [0032] “the tachycardia/fibrillation detection criteria, such as the NID, may be adjusted based on feedback from posture sensor 195”). 
Regarding claims 7 and 20, Degroot further teaches wherein modifying the tachyarrhythmia detection parameter comprises modifying a cardiac electrogram sensing amplitude threshold (Para [0030] “In one detection scheme, programmable detection interval ranges designate the range of sensed event intervals indicative of a tachycardia and may be defined separately for detecting slow tachycardia, fast tachycardia and fibrillation. Sensed event intervals falling into defined detection interval ranges are counted to provide a count of tachycardia intervals…a combined count of tachycardia and fibrillation intervals may be compared to a combined count threshold and, according to predefined criteria, used in detecting fibrillation or slow or fast tachycardia”). 
Regarding claims 3 and 16, Degroot in view of Sanghera further disclose the wherein the medical device system comprises a medical electrical lead comprising a proximal end coupled to an implantable cardioverter-defibrillator, and a distal portion including at least one electrode (Degroot: fig. 1 depicts lead 18 that comprises ICD 14 and distal electrodes 24 and 26), but does not explicitly disclose that the system is implanted substantially within an anterior mediastinum of the patient, implanted substantially within an anterior mediastinum of the patient
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the positioning of the implantable device of Degroot in view of Sanghera to be placed substantially within an anterior mediastinum of the patient as disclosed by Sanghera because doing so would give the pacing/sensing electrodes of the implantable device closer proximity to the heart thereby allowing the electrodes to more directly stimulate/sense the heart without interference from the rib cage or other muscles in the area of implantation.  
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Degroot in view of Sanghera, as applied to claims 1 and 14 respectively, and further in view of Min (US Patent 7,792,276).
Regarding claims 5 and 18, Degroot in view of Sanghera disclose the method/medical device system of claims 1 and 14 respectively, but do not explicitly disclose wherein determining the current heart position state of the patient comprises determining at least one of a respiratory phase, a respiratory rate, or a respiratory depth of the patient.
However, in a similar implantable medical device, Min discloses wherein determining the current heart position state of the patient comprises determining a respiratory phase of the patient (Column 16 lines 24-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method/medical device system of Degroot in view of Sanghera to further include wherein determining the current heart position state of the patient comprises determining a respiratory phase of the patient as .   
Claim 9-13 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Degroot in view of Sanghera, as applied to claims 1 and 14 respectively, and further in view of Wanasek et al. (US Patent Publication 2005/0209647 A1) herein after Wanasek.
Regarding claims 9-12 and 22-25, Degroot in view of Sanghera disclose the method/medical device system of claims 1 and 14 respectively and wherein the distal portion of the medical electrical lead includes the at least two of the plurality of electrodes (Degroot: Para [0013] “distal electrode coil 24 and distal sensing electrode 26” and fig. 1), but does not explicitly teach wherein the plurality of parameters comprises a sensing vector comprising at least two of a plurality of electrodes of the medical device system and a shock vector comprising at least two of the plurality of electrodes of the medical device system, and wherein modifying the parameter value comprises modifying at least one of the sensing vector or the shock vector; wherein the at least one of the modifying the anti-tachyarrhythmia shock magnitude, modifying the sensing vector, or modifying the shock vector comprises modifying at least one of the sensing vector or the shock vector; wherein removing the one of the at least two of the plurality of electrodes comprises removing a most superior one of the at least two of the plurality of electrodes; and wherein removing a most superior one of the at least two of the plurality of electrodes comprises removing a most distal one of the at least two of the plurality of electrodes.
However, in a similar implantable medical device for delivering multi-directional stimulation waveforms, Wanasek discloses wherein the plurality of parameters comprises the sensing vector comprising at least two of the plurality of electrodes of the medical device system and the shock vector comprising at least two of the plurality of electrodes of the medical device system (fig. 1A electrodes 23, 20, and 8, Para [0113] “It is recognized that numerous variations may be conceived in which a multi-directional vector changes direction in discrete steps in a temporal and spatial pattern that may be ordered or randomized), and wherein the at least one of the modifying the anti-tachyarrhythmia shock magnitude, modifying the sensing vector, or modifying the shock vector comprises modifying at least one of the sensing vector or the shock vector (Para [0115]-[0116] and fig. 15A stepped signal 702, 704, and 706 depict modifying stimulation parameters and Para [0102] “the switching steps selected to alternate high and low signals at each of terminals 310, 318 and 320 may be modified to produce a stepped waveform that produces a vector field that rotates in a generally clockwise direction or that rotates in an alternating or generally random order”); wherein modifying at least one of the sensing vector or the shock vector comprises removing one of the at least two of the plurality of electrodes from the at least one of the sensing vector or the shock vector (Para [0115]-[0116] and fig. 15A stepped signal 702, 704, and 706 depicts the removal of either electrode 23, 20, or 8 denoted by the steps located at the zero-lines); wherein removing the one of the at least two of the plurality of electrodes comprises removing a most superior one of the at least two of the plurality of electrodes (Para [0115]-[0116] and fig. 15A stepped signal 702, 704, and 706 depicts the removal of either electrode 23, 20, or 8 denoted by the steps located at the zero-lines. The most superior electrode in this example would be zeroing of electrode 23); and wherein removing a most superior one of the at least two of the plurality of electrodes comprises removing a most distal one of the at least two of the plurality of electrodes (Para [0115]-[0116] and fig. 15A stepped signal 702, 704, and 706 depicts the removal of either electrode 23, 20, or 8 denoted by the steps located at the zero-lines).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method/medical device system of Degroot in view of Sanghera to further include wherein the plurality of parameters comprises a sensing vector comprising at least two of a plurality of electrodes of the medical device system and a shock vector comprising at least two of the plurality of electrodes of the medical device system, and wherein the at least one of the modifying the anti-tachyarrhythmia shock magnitude, modifying the sensing vector, or modifying the shock vector comprises modifying at least one of the sensing vector or the shock vector; wherein modifying at least one of the sensing vector or the shock vector comprises removing one of the at least two of the plurality of electrodes from the at least one of the sensing vector or the shock vector; wherein removing the one of the at least two of the plurality of electrodes comprises removing a most superior one of the at least two of the plurality of electrodes; and wherein removing a most superior one of the at least two of the plurality of electrodes comprises removing a most distal one of the at least two of the plurality of electrodes as disclosed by Wanasek as a way to provide a phase-shifted waveform to decrease defibrillation thresholds due to the continuous multi-directional vector field created by the electrodes thereby reducing overall power consumption and increasing device longevity (Wanasek Para [0093]).
Additionally, it would have been an obvious modification to try and remove an electrode from the electrode vector (either a superior electrode or a most distal electrode) as required by 
Regarding claims 13 and 26, Degroot further teaches wherein determining the heart position state of the patient comprises at least one of: 51Docket No.: C00018255.US02/1111-655US01determining that the patient is in an upright posture (Para [0032] “For example, the patient posture may be monitored continuously with the detection criteria set according to the determined patient posture. If the patient is determined to be in a substantially horizontal position, the tachycardia and/or fibrillation NID may be set to a higher number, allowing SubQ ICD 14 more time to accurately detect the heart rhythm, effectively delaying a programmed shock therapy. If the patient is determined to be in a substantially upright position (e.g., sitting or standing), more aggressive detection criteria are 
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Degroot in view of Sanghera, as applied to claims 1 and 14 respectively, and further in view of Zhang et al. (US 2006/0253043 A1) herein after Zhang.
Regarding claims 28 and 29, Degroot in view of Sanghera disclose the method/device of claims 1 and 14 respectively, but to not explicitly disclose wherein processing circuitry is configured to determine the current heart position state of the patient by at least determining a current posture of the patient and a current respiration state of the patient.
However, in a similar posture monitoring device, Zhang discloses wherein processing circuitry is configured to determine the current heart position state of the patient (Para [0092] “Posture changes lead to changes in the heart's position in the chest, thus producing changes in the dominant orientation that is computed from multiple subcutaneous ECGs when monitoring and/or tracking cardiac activation sequence information”) by at least determining a current posture of the patient (fig. 6C and Para [0092]) and a current respiration state of the patient (Para [0112] “For example, the motion detector 920 may be optionally configured to sense snoring, activity level, and/or chest wall movements associated with respiratory effort, for example”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method/device of Degroot in view of Sanghera to further include wherein processing circuitry is configured to determine the current heart position state of the patient by at least determining a current posture of the . 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Haefner (US Patent Publication 2007/0179539 A1) in view of Kane et al. (US 2017/0056669 A1) herein after Kane.
Regarding claim 27, Haefner teaches a method for controlling cardiac electrogram sensing or delivery of cardiac therapy by an implantable medical device system comprising a plurality of electrodes (fig. 1), the method comprising, by processing circuitry of a medical device system (fig. 6C control system 205); modifying a vector comprising at least two of a plurality of electrodes of the medical device system based on the determined heart position state (Para [0065] “An internal and/or external controller acquires composite signals from multiple electrodes” and Para [0066] “Updating the vector to regularly search for the oriented cardiac sense vector may be performed periodically or as otherwise desired. For example, an ITCS device may regularly perform an update of the sense vector used for cardiac discrimination, to keep performance of the ITCS improved and/or optimized. Updating may be useful, for example, when pathology, therapy, posture, or other system or patient change suggests a change in vector to separate the cardiac signal may be useful”); and controlling the medical device system to at least sense a cardiac electrogram or deliver cardiac therapy via the modified vector comprising the at least two of the plurality of electrodes (Para [0010] “The arrangement of the electrodes facilitates controller selection of particular electrodes that provide for sensing of cardiac activity irrespective of positional orientation of the housing 
However, Kane discloses determining, using sensing circuitry, a heart position state of a patient (Para [0005] “a method for pacing a patient's heart may comprise determining a posture of the patient and determining if the sensed posture corresponds to a predetermined sleep posture”), wherein determining the current heart position state of the patient comprises determining at least one of a respiratory phase, respiratory rate, or a respiratory depth of the patient (Para [0095] “In the sinus arrhythmia mode, LCP 100 may modulate the rate of delivery of electrical stimulation therapy based on a determined respiration pattern and/or a posture of the patient” and Para [0005] “method may further comprise determining a respiration phase of the patient and pacing the patient's heart at a pacing rate that is modulated based on the determined respiration phase of the patient”); modifying, based at least in part on the determined at least one of the respiratory phase, the respiratory rate, or the respiratory depth of the patient (Para [0094] “a mode that includes LCP 100 being 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Haefner to further include determining, using sensing circuitry, a heart position state of a patient, wherein determining the current heart position state of the patient comprises determining at least one of a respiratory phase, respiratory rate, or a respiratory depth of the patient; modifying, based at least in part on the determined at least one of the respiratory phase, the respiratory rate, or the respiratory depth of the patient as disclosed by Kane as a way to deliver fine-tuned therapeutic pacing pulses according to respiration data based on inhalation and exhalation periods (Kane Para [0058]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bharmi (US Patent 8,108,035 B1) relates to a system/method for detecting changes in posture and detecting cardiac ischemia while accounting for changes in posture.
Wang et al. (US 2007/0115277 A1) relates to a posture detecting implantable system that includes detecting respiratory data/respiratory disturbances. 
Kwok et al. (US 2007/0129643 A1) relates to a system and method for heart failure evaluation based on a breathing index which includes acquiring posture information and developing a DB index with input from respiration information.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792